In disagreeing with the majority I do not propose to urge that, using very general terms, substantial justice may not have resulted from the proceedings under consideration in spite of the fact that I consider serious error has occurred.
There did come into the case suggestions of other acts which had no bearing upon and certainly were not material matters to be considered by the jury in passing upon the charge of forgery of an "accountable receipt."  My dissent relates to the use of the charge of forgery when the offense committed, if any, consisted of making false entries in the records of the bank.  Had that been the charge the effect of the suggestions of irregularity in bank matters which crept into the trial would not impress me so decidedly as being unfair as they do when *Page 520 
considered with the particular charge of forgery then pending against the defendant.  It seems to me that while the charge is forgery the evidence is concerning the violation of either sec. 221.17, Stats., with relation to false entries, or sec. 221.39, treating with embezzlement in abstracting money for which the bank is responsible.
"Accountable receipt" has always been distinguished from the ordinary or usual receipt which is not conclusive between the immediate parties.  People v. Bradley, 4 Parker Crim. Rep. (N. Y.) 246; State v. Ribbe, 27 Minn. 315, 7 N.W. 262. Our own statute, sec. 343.56, puts the accountable receipt in a particular category.  The clause reads, "or any accountable receipt for money, goods or other property."
The statute describing forgery was not to apply to an act of writing a name in a memorandum with one hand and then holding it in the other.  The defendant here represented the banking institution, the records of which should properly be under consideration.  The paper to which the defendant affixed the name of Buchholz does not become by anything that has happened an "accountable receipt for money or goods delivered." It may be, as the evidence seems to indicate, that a false entry was made for and on the bank's record.  However, the acts underlying this case would as logically maintain a charge of embezzlement or larceny as bailee, if we must find an individual who is to be injured or defrauded instead of the bank.
By importing other crimes into the general law regulating the keeping of bank records by bank officials, confusion will necessarily result.  If we adhere to the present ruling there will be several rules nearly approaching the act of distinct and opposite meaning, and designed to regulate conduct under very different circumstances.  And technical objections as well as real ones will contribute uncertainty. *Page 521 
Had the defendant been charged with the failure to keep the law under the banking sections the difficulties and transgressions, if any, would be more readily reached.
I am authorized to state that Mr. Justice BARLOW joins in this dissent.
RECTOR, J., took no part.